Citation Nr: 1413144	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  96-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to November 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Most recently, in May 2011 the Board issued a decision reopening the Veteran's claim of service connection for hypertension and thereafter remanding the issue for additional development. 

The Board's May 2011 Remand also referred for additional development the issue of whether the Veteran should receive a separate rating for surgical scars of the low back.  A subsequent July 2013 rating decision, granted the Veteran separate ratings for surgical scars of the low back.  The Veteran did not appeal this decision.  Therefore, this issue is not in appellate status and will not be addressed by the Board. 


FINDING OF FACT

The most probative evidence of record does not show that it is at least as likely as not that hypertension is etiologically related to service, manifested to a compensable degree in the first post-service year, or was caused or aggravated by service-connected right low back disability with surgical scars, pes planus, and/or psychiatric disorder.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military service may not be presumed to have been so incurred or aggravated, and was not caused or aggravated by service-connected low back disability with surgical scars, pes planus, and/or psychiatric disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that the letters the RO provided the Veteran in March 2006, June 2006, October 2006, February 2010, and April 2013 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records including his records from the Social Security Administration (SSA), numerous private healthcare providers including the Henry Ford Medical Centers, and the Detroit VA Medical Center in compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

While following the most recent Remand in May 2011 neither additional VA or private treatment records were obtained by the RO, the Board finds that another remand to request such records, if any, is not required.  The Board has reached this conclusion because the post-Remand record shows that the claimant did not identify the location of such records despite being specifically asked to do so by the RO in an April 2013 letter.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

The Veteran was provided with a VA examination in June 2013 that substantially complied with the Board's remand directions.  See 38 U.S.C.A. § 5103A(d); Stegall, supra; D'Aries, supra.  The Board has reached this conclusion because the report includes a detailed medical history, an examination, and an opinion as to the origins of the Veteran's hypertension with rationale.  Id; Also see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in electronic format.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends that his hypertension is due to the pain/stress caused by his service-connected low back disability and pes planus and/or the stress and anxiety caused by his service-connected psychiatric disorder.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1131(b); 38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

There was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to secondary service connection under 38 C.F.R. § 3.310, since filing his claim to reopen in 2002 the Veteran in numerous statements to VA, at first asserted that his current hypertension was due to the pain/stress caused by his service-connected low back disability and/or pes planus and has thereafter claimed that it was due to the stress and anxiety caused by his service-connected psychiatric disorder.  However, the Board does not find these lay claims competent evidence because this finding requires medical expertise which the Veteran has not been shown to have.  See Davidson, supra.  

In support of his claims, the Veteran in May 2003 and March 2010 also filed with VA medical articles he found on the internet regarding the relationship between pain and stress and subsequently developing psychiatric disorders as well as hypertension.

As to the medical articles, the Board notes that when medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Also see Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

With the above criteria in mind, in the May 2003 article from Spine-health.com the author discusses the cause, diagnosis, and treatment for stress related back pain as well as how a low back disability can cause depression.  

In the March 2010 article from Clinical and Experimental Pharmacology and Physiology (CEPP) the author discusses how chronic mental stress is a cause of hypertension.  In this article, the author first acknowledges that this cause and effect relationship is still "hotly" debated.  The author goes on to state that in March 2002 an Australian government agency determined that stress is one proven cause of hypertension.  The article thereafter notes that this finding was based on epidemiological evidence, but in particular after review of specific elements of neural pathophysiology of hypertension.  

In the March 2010 article from WebMD, the author discusses how reducing stress can help lower blood pressure.  In this article, the author first acknowledges that medical researches aren't sure exactly how stress increases the risk of heart disease.  It thereafter reports that stress itself may be a risk factor for heart disease and/or that high levels of stress make other risk factors for heart disease worse. 

As to the May 2003 article from Spine-health.com, the Board finds that it is not probative evidence.  The Board has reached this conclusion because evidence of a link between the Veteran's already service-connected low back disability and his already service-connected psychiatric disorder is not relevant to the current claim that his current hypertension is due to his service-connected psychiatric disorder.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Also see 38 C.F.R. § 3.310; Allen, supra.  

As to the March 2010 articles from CEPP and WebMD, the Board finds that they have limited probative value because they only contain generic information regarding stress causing hypertension and contain no specificity regarding the Veteran's medical history including his claims that the stress caused by his service-connected orthopedic and psychiatric disorders caused his hypertension.  See Sacks, supra.  As to the WebMD article, the Board also finds that it has limited probative value because it only reflects speculation regarding stress and increased blood pressure.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (holding that speculative opinions are not probative evidence). 

On the other hand, in June 2013 the Veteran was provided with a VA examination by a medical doctor for the express purpose of ascertaining whether there was any relationship between his service-connected disabilities and his current hypertension.  Moreover, that examiner after a review of the record on appeal, which included the internet articles discussed above and an examination of the Veteran, opined that there was no such relationship.  Specifically, the examiner attributed the Veteran's current hypertension to his family history of hypertension.  The examiner also opined, as to the internet articles suggestion of a relationship between hypertension and stress as well as psychological problems, that controlling medical literature holds that psychological problems like anxiety with panic attacks cause only temporary increase in blood pressure without any permanent or persistent increase or aggravation of blood pressure or hypertension.  Therefore, it was the examiner's opinion that the Veteran's service connected disabilities are not as likely as not the cause off or aggravating his hypertension. 

Initially, the Board finds that the June 2013 VA opinion highly probative as it included a well-reasoned opinion consistent with the facts of the case and took into account the medical articles the Veteran found on the internet.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the Board finds the VA medical opinion more probative than the medical articles the Veteran found on the internet regarding the relations between pain and stress and a claimant thereafter developing psychiatric disorders as well as hypertension because the VA opinion, unlike the articles, is specifically based on the appellant's medical history as opposed to generic statements.  See Sacks, supra.  Likewise, the Board finds the VA medical opinion more probative than the lay claims found in the record because the VA physician has more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Therefore, the Board finds that the most probative evidence of record regarding the relationship between the Veteran's service-connected low back disability with surgical scars, pes planus, and psychiatric disorder and his current hypertension is the June 2013 VA opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board concludes that the most probative evidence of record does not show that it is at least as likely as not that the Veteran's service-connected low back disability with surgical scars, pes planus, and/or psychiatric disability caused or aggravated his hypertension.  Thus, secondary service connection for hypertension is denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.  

As to direct service connection under 38 C.F.R. § 3.303, while service treatment records document numerous blood pressure readings, it is negative for a diagnosis of hypertension.  Similarly, the record does not show the Veteran being diagnosed with compensable hypertension in the first year following his 1989 separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the post-service record does no show that the Veteran had ongoing problems with hypertension since service.  The record, which includes a January 1990 VA examination at which time it was specifically opined that hypertension was not found,  does not show the Veteran being diagnosed with hypertension until 1994 - 5 years after his separation from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Furthermore, the record is negative for any medical opinion finding a relationship between the Veteran's current hypertension and a disease or injury of service origin.  See 38 U.S.C.A. §§ 110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Lastly, the Board finds that any lay claim found in the record that his current hypertension is due to his military service is not competent evidence because this finding requires medical expertise which the Veteran has not been shown to have.  See Davidson, supra.  Accordingly, the Board finds that entitlement to service connection for hypertension on a direct basis is denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hypertension is denied. 



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


